Citation Nr: 1436240	
Decision Date: 08/13/14    Archive Date: 08/20/14

DOCKET NO.  12-18 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from April 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In May 2014, this claim was remanded for additional development, including the provision of a VA compensation examination.  Upon readjudication by the Agency of Original Jurisdiction (AOJ), the Veteran was granted an increased rating from 30 percent to 50 percent.  While he is entitled to additional review of his claim by the Board, he has indicated that he is satisfied with his newly assigned rating, and would like the claim to be withdrawn from consideration. 


FINDING OF FACT

In a July 2014 Appeals Satisfaction Notice, that included the Veteran's name and claim number, and which was received prior to the promulgation of a decision in this appeal, the Veteran expressed his wish to withdraw his appeal before the Board.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran submitted an Appeals Satisfaction Notice dated July 15, 2014, asking that his appeal be withdrawn.  The statement contained both his name and his claim number.
	
VA regulations provide for the withdrawal of an appeal to the Board by the submission of a written request at any time before the Board issues a final decision on the merits.  See 38 C.F.R. § 20.204(b) (2013).  After an appeal is transferred to the Board, an appeal withdrawal is effective the date it is received by the Board.  See 38 C.F.R. § 20.204(b) (2013).  Appeal withdrawals must be in writing and must include the name of the veteran, the veteran's claim number, and a statement that the appeal is withdrawn.  Id.

As of July 15, 2014, the date of receipt of the Veteran's request, the Board had not yet issued a final decision on this case.  As noted above, the Veteran's request for a withdrawal is in writing, includes his name and claim number, and clearly expresses a desire to withdraw the appeal.  Therefore, the Veteran's withdrawal of the appeal is valid.  See id.

When pending appeals are withdrawn, there are no longer allegations of factual or legal error with respect to the issues that had been previously appealed.  In such an instance, dismissal of the pending appeal is appropriate.  See 38 U.S.C.A. § 7105(d) (West 2002).  Accordingly, further action by the Board on this issue is not appropriate and the appeal should be dismissed.  Id.


ORDER

The claim of entitlement to an initial rating higher than 50 percent for PTSD is dismissed.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


